DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP1166927 to Merle et al. in view of US Patent Application Publication No. 20100154223 to Chiu.
In re claim 1, Merle teaches a pipe cutting device with a positioning element (2) and a counter-support (3), which are formed on a working head (Fig. 1) with an open front side for receiving a pipe and a closed back side, wherein the positioning element (2) is formed on the front side (see annotated Figure 1, see Pg. 3, below), wherein the working head also transitions into a foot part (4,9) that is configured to be used as a grip region and the positioning element is configured to be displaced relative to the foot part in order to change an opening width of the working head, and wherein the positioning element (2) is configured to be fixed on the foot part (9) by means of a detent device (8), which has a hand-operable engagement element (31) that interacts with a receiving part (34, threads) form on a spindle part (the threads 34 are formed on a spindle) in order to fix the detent device, wherein the engagement element (31) is formed on the positioning element (2) and is configured to be displaced relative to the receiving part (34) together with the positioning element (2), wherein the positioning element (2) is held in a groove guide (the groove guide is defined by slot 35) in the foot part (4, 9) in a form-fitting yet displaceable manner, and wherein the pipe cutting device (1) maintains an outside contour with respect to a length in the longitudinal direction (L) and a width extending transverse thereto regardless of a displacement position of the positioning element (2),
wherein once the engagement between a toothing section of the engagement element (31) and the receiving part (34) is disengaged, the positioning element (2) with the connecting element and the engagement element (31) is displaceable in the groove guide (the groove guide is defined by slot 35).

    PNG
    media_image1.png
    378
    668
    media_image1.png
    Greyscale

Regarding claim 1, Merle teaches a pipe cutting device having with a working head having a shape, but does not teach the head is C-shaped.
Chiu teaches a pipe cutting device having a generally c-shaped head (Para 0023).
It would have been obvious to one before the effective filing date of the invention to shape the working head of Merle to have a generally C-shaped head as taught by Chiu which is an obvious matter of design shape for partially surrounding and clamping a pipe for cutting. 
In re claim 2, Merle teaches wherein spindle part (9) is stationary in the foot part (4,9) with respect to a movement in a direction of a longitudinal axis of the receiving part (34).  
In re claim 3, Merle teaches the spindle part (9) is rotatable about a longitudinal axis in order to precisely adjust the opening width.  
In re claim 6, Merle teaches wherein the positioning element (2) is pretensioned (via 36) into a stop position on the foot part (4,9) by means of a spring (36).  
In re claim 7, Merle teaches wherein the detent device (8) is configured such that fixation of the detent device can be overrun in a direction of a reduction of the opening width (Fig. 9).  
In re claim 8, Merle teaches wherein the engagement element (31) is pretensioned into an engagement position (Fig. 9).  
In re claim 9, Merle teaches wherein a cutting element (5) is formed on the positioning element (2), and wherein the counter-support (3) is formed on a stationary part of the working head (Fig. 1).  

Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EP1166927 to Merle et al. in view of US Patent Application Publication No. 20100154223 to Chiu and in further view of CN205479207 to Wu et al.
In re claim 10, Merle teaches a pipe cutting device (1) with a positioning element (2) and a counter-support (3), which are formed on a working head (Fig. 1), wherein the working head  also transitions into a foot part (4,9) that is configured to be used as a grip region and the positioning element (2) can be displaced relative to the foot part (4,9) in order to change an opening width of the working head, and wherein the positioning element (2) is configured to be fixed on the foot part (4,9) by means of a detent device (8), which has a hand-operable engagement element (31) that interacts with a receiving part (34) in order to fix the detent device, wherein the engagement element (31) is formed on the positioning element (2) and is configured to be displaced relative to the receiving part (34) together with the positioning element (2), and wherein design of toothing of the engagement element (31), as well as of the respective external thread (34), is realized such that a detent fixation can be overrun in a direction of a reduction of the opening width whereas such overrunning is impossible in a direction extending opposite to a direction of displacement as a result of a lever arrangement of the engagement element (31).   
The term “design” has been given its plain and ordinary meaning, as set forth by Merriam Webster to mean a decorative pattern. The threaded part of the engagement area, repeats and is therefore a pattern.
Regarding claim 10, Merle teaches a pipe cutting device having with a working head having a shape, but does not teach the head is C-shaped.
Chiu teaches a pipe cutting device having a generally c-shaped head (Para 0023).
It would have been obvious to one before the effective filing date of the invention to shape the working head of Merle to have a generally C-shaped head as taught by Chiu which is an obvious matter of design shape for partially surrounding and clamping a pipe for cutting. 

Regarding claim 10, Merle teaches an engagement element (31) that engages with a cross-section of the threaded shaft (34). Merle does not teach the engagement element having a trapezoidal cross sectional toothing design.
Wu teaches a transmission screw having a trapezoidal screw thread (Fig. 1). The purpose of this screw is to provide high-speed transmission and accurate location.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to fabricate the screw and engagement arrangement of Merle with a trapezoidal thread and cross-sectional portion to provide high-speed transmission and accurate location as taught by Wu (Description, Pg. 1, lines 11-12). This permits the positioning element to be located and locked at a desired position. Providing a screw with trapezoidal thread is an obvious matter of design choice, as one of ordinary skill in the art would recognize the advantages of using a trapezoidal threaded screw shaft.
In re claim 4, Merle teaches the positioning element (2) is capable of being held in the grip region (9) in a form-fitting yet displaceable manner.  
In re claim 5, Merle teaches wherein the positioning element (2) is configured to be displaced between a stop position (7) on the working head and a stop position (threads 34 provide numerous stop positions) on the foot part (4,9).  
	Note, the roller (7) on the working head serves both as a roller and a stop, as it will prevent the working head from traveling any further. The threads (34) which are disposed along the foot part, server to stop and lock the working head in various desired positions along the foot part.

Response to Arguments
The drawing and specification objections in the Office Action mailed February 22, 2022 have been obviated by the amendments filed April 22, 2022.

Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. Applicant argues that in Merle, the engagement element is only held in the guide groove when it is engaged with the spindle 34 and that when it is moved out of engagement it is no longer in the guide groove.
Applicant has not made clear what structure has been interpreted as the guide groove of Merle. As shown in at least Figure 9, slot 35 defines a guide groove. The engagement element can ride along slot 35 to engage various positions along the receiving part (34). The movement of the engagement element is only permitted when the element is displaced along the guide groove (35) after the engagement between the spindle (the receive part is disposed on the spindle) and the engagement element (31) are broken.
Applicant argues the engagement element is arranged on the back side of the working head, while amended claim 1 recites the engagement element is arranged on the open front side, which is not taught by Merle.
Applicant amended claim 1 to recite, the positioning element is formed on the front side. Merle fairly teaches and suggest the positioning element is formed on the front side, as shown in at least Figure 9 and in Annotated Figure 1 on Page 3, above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the engagement element being arranged on the front side is not claimed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Applicant argues that while Wu discloses a spindle having a trapezoidal cross section or design toothing that the spindle with a pipe cutting device is not taught or suggested. Applicant argues the reference to Wu further does not suggest an arrangement where a detent fixation can be overrun in a direction of reduction of the opening with wherein the overrunning is impossible in a direction extending opposite to a direction of displacement as a result of lever arrangement of the engagement element.
Wu provides a teaching in the art of toothed spindles, of the teeth having a trapezoidal cross-sectional design. One having ordinary skill in the art would have been led to look to all toothed spindles which transmit motion to a complimentary part. Wu provides a teaching that a trapezoidal screw shaft is advantageous for providing high-speed transmission, accurate location, and a screw force with high intensity (Description, Pg. 1, lines 11-12). For at least these reasons, providing Merle with a trapezoidal screw shaft as taught by Wu would have been advantageous for the reasons set forth above. Applicant has not set forth any criticality of the trapezoidal screw shaft and the limitations as claimed merely require the structure of a trapezoidal cross-sectional design. The structure, in this instance, permits the function to be performed. 
After further consideration, the pending office action on the merits has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724